Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment – Terminal Disclaimer
The terminal disclaimer filed on 02/17/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 16/645738 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-11, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a roadside device that is installed on a road and performs road-pedestrian communication with a pedestrian device which performs a danger determination by exchanging a message including positional information with an on-vehicle device, the roadside device comprising: a communicator that performs the road-pedestrian communication with the pedestrian 

Regarding claim 13, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a pedestrian device that performs a danger determination by exchanging a message including positional information with an on-vehicle device, the pedestrian device comprising: a communicator that performs road-pedestrian communication with a roadside device installed on a road and receives the message transmitted from another pedestrian device; {P59847 04679833.DOC} 5Attorney Docket No. P59847Application No.16/643,780 a storage in which pedestrian information included in the message received from the other pedestrian device by the communicator is accumulated as passage history information; and a controller that detects a person as a target of abnormality detection performed by the roadside device based on the passage history information and transmits the message including the detection result to the roadside device from the communicator, in the context as claimed.

Regarding claims 14-19, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a communication system comprising: a pedestrian device that performs a danger determination by exchanging a message including positional information with an on-vehicle device; and a roadside device installed on a road, wherein the pedestrian device and the roadside device perform road-pedestrian communication, and the roadside device includes a communicator that performs the road-pedestrian communication with the pedestrian device, a storage in which in a case where the message transmitted from the pedestrian device is received by the communicator, pedestrian information included in the received message is accumulated as passage history information, and a controller that detects occurrence of an abnormal event for a person possessing the pedestrian device based on the passage history information, in the context as claimed.

Regarding claim 20, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose an abnormality detection method for a roadside device that is installed on a road and performs road-pedestrian communication with a pedestrian device which performs a danger determination by exchanging a message including positional 

Regarding claim 21, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose an abnormality notification method of giving a notification of occurrence of an abnormal event for a person possessing a pedestrian device to a nearby pedestrian device from a roadside device, the abnormality notification method comprising: by the pedestrian device, transmitting a message including pedestrian information to the roadside device; and by the roadside device, in a case where the message transmitted from the pedestrian device is received, accumulating the pedestrian information included in the message as passage history information; detecting the occurrence of the abnormal event for the person possessing the pedestrian device based on the passage history information; and {P59847 04679833.DOC} 9Attorney Docket No. P59847Application No.16/643,780 transmitting the message including information indicating that the abnormal event occurs 

Regarding claim 22, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose an abnormality notification method of giving a notification of occurrence of an abnormal event for a person possessing a pedestrian device to a protector device from a roadside device, the abnormality notification method comprising: by the pedestrian device, transmitting a message including pedestrian information to the roadside device; and by the roadside device, in a case where the message transmitted from the pedestrian device is received, accumulating the pedestrian information included in the message as passage history information; detecting the occurrence of the abnormal event for the person possessing the pedestrian device based on the passage history information; and transmitting a notification that the abnormal event occurs for the person possessing the pedestrian device to the protector device, in the context as claimed.

The closest prior art of Oshida et al. (US 2017/0092126), Singh et al. (US 10,089,862), Grimm et al. (US 2011/0090093), Li et al. (US 2011/0254703), Tsuda  (US 2015/0100224), and Yorifuji (US 2015/0304817) fail to anticipate or make obvious the claimed .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683